     0:17-cv-02876-DCC       Date Filed 06/03/21     Entry Number 92      Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Derrick Lamar Cheeks,            )               Case No. 0:17-cv-02876-DCC
                                 )
                Petitioner,      )
                                 )
v.                               )                           ORDER
                                 )
Alford Joyner,                   )
                                 )
                Respondent.      )
________________________________ )

       This matter is before the Court on Petitioner’s Motion to Set Aside Judgment

pursuant to Federal Rule of Civil Procedure 60(b)(6) or, in the alternative, for Recusal and

his Motion for Issuance of Show Cause and Answer Order. ECF Nos. 84, 90. In its prior

Order, issued August 8, 2018, the Court adopted the Report and Recommendation of the

Magistrate Judge, granted the Motion for Summary Judgment, denied the Petition, and

denied a certificate of appealability. ECF No. 59. Thereafter, Petitioner filed a Motion to

Alter or Amend Judgment pursuant to Federal Rule of Civil Procedure 59(e) and Motions

to Compel. ECF Nos. 62, 64, 65, 66. The Court denied the Motion to Alter or Amend and

found the Motions to Compel as moot. ECF No. 69. On December 20, 2018, Petitioner,

through counsel, filed a Notice of Appeal to the Fourth Circuit.        ECF No. 72.     On

September 6, 2019, the Fourth Circuit dismissed the appeal; the mandate was issued on

September 30, 2019. ECF Nos. 77, 78.

       In this Court, Petitioner filed a Motion to Set Aside Judgment pursuant to Federal

Rule of Civil Procedure 60(b)(6) or, in the alternative, for Recusal on May 3, 2021. ECF
     0:17-cv-02876-DCC        Date Filed 06/03/21     Entry Number 92       Page 2 of 5




No. 84. Respondent filed a Response in Opposition, and Petitioner filed a Reply. ECF

Nos. 87, 89. Petitioner filed a Motion for Issuance of Show Cause and Answer Order on

May 26, 2021. ECF No. 90. For the reasons stated below, the Court denies Petitioner’s

Motion for Reconsideration and for Recusal and finds the Motion for Issuance of Show

Cause and Answer Order as moot. 1

                           APPLICABLE LAW AND ANALYSIS

Rule 60(b)

       Under Rule 60(b), a court may grant relief from an adverse final judgment if the

party shows: (1) mistake, inadvertence, surprise, excusable neglect; (2) newly discovered

evidence that, with reasonable diligence, could not have been discovered in time to move

for a new trial under Rule 59(e); (3) fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party; (4) the judgement is void; (5) the

judgement has been satisfied, released or discharged; it is based on an earlier judgement

that has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief. Fed. R. Civ. P. 60(b). Under this rule,

“reconsideration of a judgment after its entry is an extraordinary remedy which should be

used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).




       1 The Report and Recommendation issued by the Magistrate Judge pursuant to
28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.) contains a
thorough recitation of the relevant factual and procedural background of this matter, which
is incorporated herein by reference. See ECF No. 54.

                                              2
     0:17-cv-02876-DCC        Date Filed 06/03/21    Entry Number 92       Page 3 of 5




Motion to Set Aside Judgment

       Petitioner brought this action pursuant to 28 U.S.C. § 2254. ECF No. 8. As

previously stated, the Court granted the Motion for Summary Judgment, denied the

Petition, and denied a certificate of appealability. ECF No. 59. In his present Motion to

Set Aside Judgment, Petitioner argues that Ground One of his Petition has been

misconstrued; accordingly, Ground One as he intended to present it has not been ruled

upon. ECF No. 84. The Court finds that this argument has been raised throughout this

action. This Court has previously considered this assertion in ruling on the Motion for

Summary Judgment and the Motion to Alter or Amend Judgment. ECF Nos. 56, 59, 62,

69. The Fourth Circuit has also considered this argument in dismissing the appeal. 2 ECF

No. 77. Nevertheless, out of an abundance of caution for a pro se Petitioner, the Court

has considered this issue again in light of the standard articulated in Federal Rule of Civil

Procedure 60(b). Upon consideration, the Court finds that Petitioner is not entitled to

relief. See Aikens v. Ingram, 652 F.3d 496, 500–01 (4th Cir. 2011) (en banc) (holding

that a motion based on Rule 60(b)(6) requires a showing of “extraordinary

circumstances”).




       2 To the extent this Motion seeks to again attack the validity of Petitioner’s
conviction and, therefore, must be construed as a second and successive habeas motion,
this Court is without authority to rule on same absent prefiling authorization by the Fourth
Circuit. See United States of America v. King, 827 F. App’x 312 (4th Cir. 2020).


                                             3
     0:17-cv-02876-DCC        Date Filed 06/03/21     Entry Number 92      Page 4 of 5




Motion for Recusal

       Recusal of federal judges is generally governed by 28 U.S.C. § 455. 3 Subsection

(a) of § 455 provides that “[a]ny justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” In the Fourth Circuit, this standard is analyzed objectively by considering

whether a person with knowledge of the relevant facts and circumstances might

reasonably question the judge’s impartiality. United States v. Cherry, 330 F.3d 658, 665

(4th Cir. 2003).

       Plaintiff alleges that the undersigned should recuse himself “due to his personal

interest in the outcome of this case.” ECF No. 84. As Petitioner has not provided any

additional allegations, it appears that Petitioner is requesting recusal based on the prior

rulings of this Court. However, judicial rulings alone, “almost never constitute a valid basis

for a bias or partiality motion.” See Liteky v. U.S., 510 U.S. 540, 555 (U.S. 1994). “In and

of themselves (i.e., apart from surrounding comments or accompanying opinion), they

cannot possibly show reliance upon an extrajudicial source; and can only in the rarest

circumstances evidence the degree of favoritism or antagonism.”            Id.   The Motion,

therefore, is insufficient as a matter of law to establish any basis for recusal; accordingly,

the Motion is denied.




       3 Notably, § 455 largely tracks the language of Canon 3(C) of the Code of Conduct
for United States Judges, which also governs recusal of federal judges.


                                              4
     0:17-cv-02876-DCC        Date Filed 06/03/21   Entry Number 92     Page 5 of 5




                                     CONCLUSION

      Therefore, Petitioner’s Motion for to Set Aside Judgment or, in the alternative, for

Recusal [84] is DENIED. Petitioner’s Motion for Issuance of Show Cause and Answer

Order [90] is FOUND as MOOT.

      IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
June 3, 2021
Spartanburg, South Carolina




                                            5
